Name: Council Decision of 29 April 2008 concerning the signing and conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Serbia, of the other part
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction
 Date Published: 2010-01-30

 30.1.2010 EN Official Journal of the European Union L 28/1 COUNCIL DECISION of 29 April 2008 concerning the signing and conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Serbia, of the other part (2010/36/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first subparagraph, and Article 300(3), first sentence thereof, Having regard to the proposal from the Commission, Whereas: (1) Pending the entry into force of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, signed in Luxembourg on 29 April 2008, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Serbia, of the other part (hereinafter referred to as the Agreement). (2) The commercial provisions contained in the Agreement are of an exceptional nature, connected with the policy implemented within the framework of the Stabilisation and Association Process and will not constitute, for the European Union, any precedent in the commercial policy of the Community with regard to third countries other than those of the Western Balkans. (3) The Agreement should be signed and approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Serbia, of the other part, the Annexes and Protocols annexed thereto, as well as the joint declarations and the declaration by the Community attached to the Final Act are hereby approved on behalf of the Community. 2. The texts referred to in paragraph 1 are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered, on behalf of the Community, to sign the Agreement and deposit the instrument of approval provided for in Article 59 of the Agreement. Done at Brussels, 29 April 2008. For the Council The President D. RUPEL FINAL ACT The plenipotentiaries of the EUROPEAN COMMUNITY and the EUROPEAN ATOMIC ENERGY COMMUNITY, hereinafter referred to as the Community, of the one part, and the plenipotentiaries of THE REPUBLIC OF SERBIA, hereinafter referred to as Serbia, of the other part, meeting in Luxembourg on the twenty-ninth day of April in the year two thousand and eight for the signature of the Interim Agreement on trade and trade related matters between the European Community, of the one part, and Serbia, of the other part, hereinafter referred to as this Agreement, have adopted the following texts: this Agreement, its Annexes I-V and VI, namely:  Annex I (Article 6)  Serbian tariff concessions for Community industrial products,  Annex II (Article 11)  Definition of baby beef products,  Annex III (Article 12)  Serbian tariff concessions for Community agricultural products,  Annex IV (Article 14)  Community concessions for Serbian fishery products,  Annex V (Article 15)  Serbian concessions for Community fishery products,  Annex VI (Article 40)  Intellectual, industrial and commercial property rights, and the following Protocols:  Protocol 1 (Article 10)  On trade between the Community and Serbia, in processed agricultural Products,  Protocol 2 (Article 13)  Wine and spirit drinks,  Protocol 3 (Article 29)  Definition of the concept of originating products and methods of administrative cooperation,  Protocol 4 (Article 38)  On State aid to the steel industry,  Protocol 5 (Article 41)  Mutual administrative assistance in customs matters,  Protocol 6 (Article 50)  Dispute settlement. The plenipotentiaries of the Community and the plenipotentiaries of Serbia have adopted the texts of the joint declarations listed below and annexed to this Final Act: Joint Declaration on Article 17 of this Agreement (SAA Article 32) Joint Declaration on Article 40 of this Agreement (SAA Article 75) The plenipotentiaries of Serbia have taken note of the Declaration listed below and annexed to this Final Act: Declaration by the Community JOINT DECLARATION ON ARTICLE 17 OF THIS AGREEMENT (SAA ARTICLE 32) The purpose of measures defined in Article 17 is to monitor the trade of products with high content of sugar that could be used for further processing and to prevent the possible distortion in patterns of trade of sugar and products not having characteristics essentially different to the characteristics of sugar. That Article should be interpreted in such a manner that does not disturb or disturbs to the least possible scale the trade in products intended for final consumption. JOINT DECLARATION ON ARTICLE 40 OF THIS AGREEMENT (SAA ARTICLE 75) The Parties agree that for the purpose of this Agreement, intellectual and industrial property includes in particular copyright, including the copyright in computer programmes, and neighbouring rights, the rights relating to databases, patents including supplementary protection certificates, industrial designs, trademarks and service marks, topographies of integrated circuits, geographical indications, including appellation of origins, and plant variety rights. The protection of commercial property rights includes in particular the protection against unfair competition as referred to in Article 10bis of the Paris Convention for the Protection of Industrial Property and the protection of undisclosed information as referred to in Article 39 of the Agreement on Trade Related Aspects of Intellectual Property Rights (TRIPS Agreement). The Parties further agree that the level of protection referred to in Article 40 paragraph 3 (SAA Article 75, paragraph 3), shall include the availability of the measures, procedures and remedies provided for in Directive 2004/48/EC of the European Parliament and of the Council of 29 April 2004 on the enforcement of intellectual property rights (1). (1) OJ L 157, 30.4.2004, p. 45. Corrected version in OJ L 195, 2.6.2004, p. 16. DECLARATION BY THE COMMUNITY Considering that exceptional trade measures are granted by the Community to countries participating or linked to the EU Stabilisation and Association process including Serbia on the basis of Regulation (EC) No 2007/2000, the Community declares:  that, in application of Article 20 of this Agreement (SAA Article 35), those of the unilateral autonomous trade measures which are more favourable shall apply in addition to the contractual trade concessions offered by the Community in this Agreement as long as Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process as amended (1), applies,  that, in particular, for the products covered by Chapters 7 and 8 of the Combined Nomenclature, for which the Common Customs Tariff provides for the application of ad valorem customs duties and a specific customs duty, the reduction shall apply also to the specific customs duty in derogation from the relevant provision of Article 11 paragraph 2 (SAA Article 26 paragraph 2). (1) OJ L 240, 23.9.2000, p. 1.